Citation Nr: 1529793	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-05 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, rated as noncompensable prior to August 20, 2012.

2.  Evaluation of bilateral hearing loss disability, rated as 20 percent disabling from August 20, 2012.

3.  Evaluation of coronary artery disease, status post myocardial infarction and coronary bypass surgery, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  On VA audiological testing in March 2013, the Veteran's hearing acuity was level VII in the left ear and level IV in the right ear.

2.  On April 22, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to an increased evaluation for coronary artery disease, status post myocardial infarction and coronary bypass surgery, was requested.


CONCLUSIONS OF LAW

1.  Prior to August 20, 2012, the criteria for a 20 percent evaluation for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  From August 20, 2012, the Veteran's bilateral hearing loss disability is not more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased evaluation for coronary artery disease, status post myocardial infarction and coronary bypass surgery.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he has been afforded multiple VA audiological examinations in connection with his claim.  The reports from these VA examinations indicate that the examiners reviewed the claims file, performed the appropriate testing (including audiological testing), recorded the results, and elicited in-depth medical histories from the Veteran.  Thus, the Board finds that the examinations, in the aggregate, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records have been obtained, and lay statements of the Veteran and his spouse have been associated with the record and have been reviewed.

During the April 2015 Travel Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Evaluations for Bilateral Hearing Loss Disability

The Veteran contends that he is entitled to a compensable evaluation for his bilateral hearing loss disability, prior to August 20, 2012, and to an evaluation in excess of 20 percent thereafter.  During his April 2015 Travel Board hearing, he clarified that he would be satisfied with a 20 percent evaluation for the entire period of appeal.  The Board agrees that a uniform 20 percent evaluation is warranted in this case.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the disability evaluation may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran filed his claim for compensation in August 2009.  He was subsequently afforded a VA examination in December 2009, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
0
50
65
70
LEFT
x
45
65
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

Also of record is a December 2008 private audiogram, which revealed similar results as to puretone threshold testing, but with drastically diminished hearing on speech recognition testing for the left ear, when compared to the VA speech recognition results-specifically, phonetically balanced (PB)/word list recognition was 64 percent for the left ear and 92 percent for the right ear.  A January 2009 private audiogram likewise revealed significantly diminished word recognition in his left ear.  (The Board recognizes that the private audiograms did not include Maryland CNC testing, and are therefore inadequate for rating purposes.  See  38 C.F.R. § 4.85(a).  Nevertheless, they are consistent with poorer speech recognition in the left ear, compared with the right.)

The Veteran was afforded a second VA examination in March 2013, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
35
60
80
80
LEFT
x
60
70
80
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 60 percent in the left ear.

Based upon these examinations results, Table VI of 38 C.F.R. § 4.85 indicates that Roman Numeral IV is derived for the right ear, and Roman Number VII for the left ear, when intersecting the percent of speech discrimination row with the puretone threshold average column.  Accordingly, pursuant to Table VII of 38 C.F.R. § 4.85, a 20 percent evaluation was awarded via rating decision in April 2013, effective August 20, 2012.  Thus, as noted above, the Veteran is currently in receipt of a "staged" rating, with a noncompensable rating prior to August 20, 2012.

After a careful review of the evidence, the Board finds that a 20 percent evaluation is warranted for the entire period of appeal.  The Board finds that the December 2009 VA examination results are inconsistent with the medical and lay evidence of record, particularly with regard to word recognition testing.  To that end, the Veteran has averred that the hearing in his left ear had always been worse than that of his right ear, contrary to the examination findings.  He also testified under oath that his hearing disability had not significantly changed during the appeal period.  The Veteran is competent and credible to report his hearing loss-including any disparity between levels of hearing loss in each ear-and his statements in this regard are consistent with the remaining medical evidence, such as the March 2013 VA evaluation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds it very unlikely that the Veteran's hearing loss became significantly worse on the (evidently arbitrary) date of August 20, 2012.  In light of the foregoing, the Board must conclude that the December 2009 VA examination findings are entitled to no probative weight.  As such, there is no basis for a staged rating.  See Hart, 21 Vet. App. at 505.

With regard to a rating in excess of 20 percent, the Board notes that the Veteran's representative stated that the Veteran would be "happy" with a uniform 20 percent rating, and that he was essentially only claiming entitlement to a compensable rating prior to August 20, 2012.  Thus, it appears the Veteran is not actively seeking a rating in excess of 20 percent.  Nonetheless, the Board finds that a rating in excess of 20 percent is not warranted by the facts of this case.  In short, none of the evidence of record-in particular the March 2013 VA examination findings-justifies a higher evaluation under the applicable ratings criteria.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Moreover, none of the audiograms of record demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

Consequently, the most probative VA examination of record, along with the lay evidence, has resulted in findings corresponding to a 20 percent evaluation for the entire period of appeal.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.



Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability and tinnitus.  As indicated above, the Veteran has reported that he has difficulty understanding conversations, has been forced to cease working, and has ringing in his ears.

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability and other ear-related symptoms.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board also finds that the Veteran's other symptoms, to include ringing in the ears, are contemplated by his separate ratings for those disabilities, and that additional schedular ratings are available should the Veteran develop other ear-related disorders or symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issue of entitlement to an increased evaluation for coronary artery disease, status post myocardial infarction and coronary bypass surgery, during an April 2015 pre-hearing conference, as well as in a contemporaneous communication submitted by his representative.  It was confirmed on the record during the Board hearing that the only remaining issue on appeal is entitlement to an increased rating for bilateral hearing loss disability.  Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Prior to August 20, 2012, an evaluation of 20 percent for bilateral hearing loss disability is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

An evaluation in excess of 20 percent for bilateral hearing loss disability is denied.

The appeal as to the claim of entitlement to an increased evaluation for coronary artery disease, status post myocardial infarction and coronary bypass surgery, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


